Citation Nr: 1518250	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  06-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder

2.  Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1979.  He also has service in the Georgia National Guard.  

This matter is on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

This appeal was remanded by the Board in June 2014 in order to provide the Veteran with a hearing.  He testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for a back disorder and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 1981 rating decision, the claim of entitlement to service connection for a back disorder was denied on the basis that a back disorder was not shown in service or at the time of that rating decision.  

2.  The evidence added to the record since the February 1981 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The February 1981 rating decision that denied the Veteran's claim for entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  As the evidence received subsequent to the February 1981 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a back disorder not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the Veteran is claiming entitlement to service connection for a back disorder, which was previously denied by the RO in in February 1981 on the basis that a chronic back disorder was not shown in service or currently.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Based on the evidence submitted since it became final, the claim should be reopened.  Specifically, the more recent medical evidence reflects a diagnosis of degenerative disc disease, including evidence of a surgical repair to the L3-L4 disc.  Moreover, the evidence also includes an October 2006 statement from a fellow National Guardsman, who recalled that the Veteran was also injured in a motor vehicle accident during a period of active duty for training in 1987.  

Not only is this evidence "new" in that it was not previously considered by the RO, it is also "material" as it relates to an unestablished fact necessary to support entitlement.  Therefore, the claim is reopened for further development and consideration.  

ORDER

The application to reopen a previously denied claim of entitlement to service connection for a back disorder is granted, and the claim is reopened.  



REMAND

The claim of entitlement to service connection for a back disorder having been reopened, further development is required.  First, not only does the evidence reflect complaints of back pain in service, the evidence also indicates that a second back injury may have occurred during a period of active duty for training, although this is by no means clear.  Nevertheless, this evidence is sufficient to obtain a VA examiner's opinion whether the Veteran's current disorder is related to his active duty and National Guard service.  

Next, the evidence includes a March 2015 document from the Social Security Administration (SSA), indicating that that all medical information submitted to them by the Veteran was attached.  However, the evidence does not appear to include any actual medical records from this agency.  Therefore, the RO should ensure that these records are in the claims file.  

Finally, in April 2015, the Veteran submitted a statement disagreeing with an April 2015 rating decision to the extent that it denied entitlement to service connection for erectile dysfunction.  As the Veteran has submitted a timely Notice of Disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Charleston, South Carolina, since March 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  He should specifically be asked to provide any information related to treatment he received from the Chatham Neurology Center in Savannah, Georgia.  

2. Ensure that all of the SSA records have been obtained, including the medical evidence used to determine disability eligibility, and ensure that they are entered into his VBMS file.

3.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his back disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's back disorder its onset in, or is otherwise etiologically related to, his active service, or to a period of active duty or inactive duty for training.  It would be most helpful if the examiner specifically discusses the following:
a. The extent to which the Veteran's back disorder may be attributable to his complaints during active duty service.
b. The extent to which the Veteran's back disorder may have been caused or permanently exacerbated by an auto accident that he asserts occurred during a period of active duty for training in 1986.  

The examiner must also consider the Veteran's lay statements regarding this disorder.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for residuals of a back disorder, and the claims file should be returned to the Board for further appellate consideration.

5.  Issue a statement of the case on the issue of entitlement to service connection for erectile dysfunction.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


